 

Case 5:18-cv-11495-JEL-PTM ECF No. 6, PagelD.34 Filed 01/21/20 Page 1 of 14

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN

 

 

SOUTHERN DIVISION
DELVON A. CARTER,
Case No.: 18-cv-11495
Petitioner
Vs. [ LL [= | Hon.: JUDITH E. LEVY
' United States District Court Judge
JAN 21 2020
ERICA HUSS, Warden CLER Hon.: PATRICIA T. MORRIS
* KS OFFICE United States Magistrate Judge
Respondent.
Delvon A. Carter #975708" Dana Nessel, Attorney General
Petitioner in pro se Attorney General for the Respondent
Marquette Branch Prison G. Mennen Building, 7" Floor
1960 U.S. Highway 41 South 525 West Ottawa/PO Box 30212
Marquette, Michigan 49855 Lansing, Michigan 48909

 

MOTION TO REOPEN HABEAS CORPUS PROCEEDINGS

NOW COMES, Delvon A. Carter, Petitioner, in pro se, and pursuant to E.D. LR 7.1(b),
seeks leave of this Court to file this Motion in Support of his Amended Writ of Habeas Corpus
Petition to reopen his habeas. Petitioner states the following in support:
l. On February 10, 2016, Petitioner was convicted, by a plea of guilty, of (1) Second-Degree
Murder, contrary to Mich. Comp. Laws § 750.317; (2) Armed robbery, contrary to Mich, Comp.
Laws § 750.529; and (3) Felony Firearm, contrary to Mich. Comp. Laws 8 750, 227b-a, in the
Wayne County Circuit Court. The Honorable Megan Maher presided over the plea and sentencing
proceedings, and Petitioner was being represented by retained counsels Wyatt Harris (P5489 1) and
Harold Collins (P56805).

2. On February 26, 2016, Petitioner was sentenced to serve (1) 21 years to 50 years; (2) 18

 

* NOTICE: This document was prepared with the assistance of a non-attomey prisoner assigned to the Legal Writer Program with the Michigan
Department of Corrections.

 
 

Case 5:18-cv-11495-JEL-PTM ECF No. 6, PagelD.35 Filed 01/21/20 Page 2 of 14

years to 40 years; and (3) 2 flat years to be ran consecutively to counts (1) and (2); (in agreement
with the plea), 149 days credited for time served; and to pay $1,300.00 in Court Costs, $130.00
Crime Victim Assessment, $204.00 State Minimum Costs, $60.00 DNA Fee, and $3,648.30
Restitution to Veronica Johnson. (See Sentencing Transcripts!', 13-14).

3. Petitioner filed a timely application for leave to appeal within the Michigan Court of

Appeals and Robert Tomak (P26506), 5840 N. Canton Centeer Rd. Ste. 290, Canton Michigan

48187, was assigned.

4; Mr. Tomak raised the following issue with the Michigan Court of Appeals:

Petitioner’s Plea should be withdrawn where it was not determined to be made
competently.

5. On March 14, 2017, Petitioner case was denied. People v. Carter, Unpublished Opinion Ct.
of App. #335697 (Mich. Ct. of App. 2017).

6. Petitioner did not appeal to the Michigan Supreme Court, therefore his habeas clock started
56 days after March 14, 2017. Allen. v Yukins, 366 F.3d 396, 399-400 (6" Cir. 2004). His deadline
to file his habeas was May 9, 2018.

c. 28. U.S.C. § 2254:

7. Petitioner filed a writ of habeas corpus and a motion to hold his habeas in abeyance to
exhaust additional claims. (ECF No. __). This Court granted the motion on May 22, 2018, (ECF
No. 5), giving Petitioner until August 20, 2018 to file his motion for relief from judgment in the
state court.

8. Petitioner timely filed the motion for relief from judgment within the Wayne County
Circuit Court, and filed a proof of filing with this Court at the same time. (ECF No. ___).

D. POST-CONVICTION APPEAL:

 

' Plea Transcripts will be known as “PT” followed by the page number. Sentencing Transcripts will be known by “ST™
followed by the page number.
 

 

 

Case 5:18-cv-11495-JEL-PTM ECF No. 6, PagelD.36 Filed 01/21/20 Page 3 of 14

9, Petitioner, in propria persona, filed a Motion for Relief from J udgment, pursuant to Mich.
Ct. R. 6.500, et. seq. within the Wayne County Circuit Court, located at: Frank Murphy Hall of
Justice, 1441 St. Antoine, Detroit, Michigan 48226, case number 15-008746-01-FJ, raising the
following claims:
I. Does due process require plea withdrawal where (a) the court failed to ascertain
Petitioner’s mental state at the time of the plea proceeding, and (b) the factual basis for
the plea is not based upon a personal description as to what transpired?
II. Were Petitioner’s constitutional rights violated when the trial court did not determine

whether Petitioner was competent at the time of sentencing?

III. Was Petitioner denied his right to the effective assistance of counsel at his plea and
sentencing proceedings?

IV. Was Petitioner denied the effective assistance of counsel guaranteed by the federal
constitution where his appellate counsel (i) neglected strong and critical issues which
must be seen as significant and obvious; and (ii) failed to supply Petitioner with his
discovery?
10. On December 10, 2018, the successor state circuit judge, Honorable John Cusick, of the
Wayne County Circuit Court, denied Petitioner's Motion for Relief from Judgment. See People v
Carter, case number 15-008746-01-FJ (December 10, 2018).
11. Petitioner filed a timely request for leave to appeal to the Michigan Court of Appeals.
challenging the Honorable John Cusick’s December 10, 201 8, denial, raising the same claims that

he raised upon his Motion for Relief from Judgment, along with an additional claim of:

V. Did the trial court abuse its discretion for refusing to hold an evidentiary hearing to
expand the record on ineffective assistance of appellate counsel and on competency?

12. The Michigan Court of Appeals docketed it: 347433.

13. On March 20, 2019, the Michigan Court of Appeals denied Petitioner’s application for
leave to appeal. See People v. Carter, 2019 Mich. App. LEXIS 6816 (Mich. Ct. App., March 20,
2019) (Unpublished opinion).

14. Petitioner next filed a timely request for leave to appeal to the Michigan Supreme Court,

2

 
 

Case 5:18-cv-11495-JEL-PTM ECF No. 6, PagelD.37 Filed 01/21/20 Page 4 of 14

challenging the Honorable Judge John Cusick’s December 10, 2018 denial, raising the same claims
that he raised upon his Motion for Relief from Judgment and application for leave to appeal to the
Michigan Court of Appeals, which was docketed as Docket Number: 159521.

15. On October 29, 2019, the Michigan Supreme Court denied Petitioner's application for
leave to appeal. See People v. Carter, 2019 Mich. LEXIS 1992 (Mich. Sup. Ct. Oct. 29, 2019).

16. Please review Brief in Support for additional facts and arguments.

 
Case 5:18-cv-11495-JEL-PTM ECF No. 6, PagelD.38 Filed 01/21/20 Page 5 of 14

RELIEF REQUESTED

WHEREFORE, Petitioner, Delvon A. Carter, respectfully asks this Honorable Court to

GRANT his motion to re-open his habeas and allow his amended habeas to proceed.

Dated: | | Lo

Respectfully submitted,

 

Delvon A. Carter #975708
Petitioner in Pro Se
Marquette Branch Prison
1960 U.S. Highway 41 South
Marquette, Michigan 49855

VERIFICATION

I, Delvon A. Carter, Petitioner in the above captioned case, hereby swear, with my signature

below, that the forgoing is true and accurate and if called upon to testify to such, will do so.

Executed on: » | \ [Ao

Yl Cottle.

Delvon A. Carter
Petitioner in Pro Se

 
Case 5:18-cv-11495-JEL-PTM ECF No. 6, PagelD.39 Filed 01/21/20 Page 6 of 14

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN

DELVON A. CARTER,

Petitioner
Vs.
ERICA HUSS, Warden
Respondent.

SOUTHERN DIVISION

Case No.: 18-cv-11495

Hon.: JUDITH E. LEVY
United States District Court Judge

Hon.: PATRICIA T. MORRIS
United States Magistrate Judge

 

Delvon A. Carter #975708"
Petitioner in pro se
Marquette Branch Prison
1960 U.S. Highway 41 South
Marquette, Michigan 49855

Dana Nessel, Attorney General
Attorney General for the Respondent
G. Mennen Building, 7" Floor

525 West Ottawa/PO Box 30212
Lansing, Michigan 48909

 

PETITIONER’S BRIEF IN SUPPORT OF
MOTION FOR TO REOPEN HABEAS CORPUS PROCEEDINGS

BY: DelvonA. Carter
In pro se

 

* NOTICE: This document was prepared with the assistance of a non-attorney prisoner assigned to the Legal Writer Program with the Michigan

Department of Corrections.
 

Case 5:18-cv-11495-JEL-PTM ECF No. 6, PagelD.40 Filed 01/21/20 Page 7 of 14

STATEMENT OF JURISDICTION
This court, pursuant to 28 U.S.C. § 2244(d)(2); Hargrove v. Brigano, 300 F.3d 717 (6" Cir.
2002), has jurisdiction over this motion to reopen Petitioner's Habeas where it is being filed in

compliance of this Court’s May 22, 2018. (ECF No. 5).
Case 5:18-cv-11495-JEL-PTM ECF No. 6, PagelD.41 Filed 01/21/20 Page 8 of 14

QUESTION PRESENTED

Should this Honorable Court reopen Petitioner’s habeas and allow the amended
writ of habeas corpus to proceed?

li

 
Case 5:18-cv-11495-JEL-PTM ECF No. 6, PagelD.42. Filed 01/21/20 Page 9 of 14

A, CONVICTION AND SENTENCING:

On February 10, 2016, Petitioner was convicted, by a plea of guilty, of (1) Second-Degree
Murder, contrary to Mich. Comp. Laws § 750.317; (2) Armed robbery, contrary to Mich. Comp.
Laws $ 750.529; and (3) Felony Firearm, contrary to Mich. Comp. Laws § 750.227b-a, in the
Wayne County Circuit Court. The Honorable Megan Maher presided over the plea and sentencing
proceedings, and Petitioner was being represented by retained counsels Wyatt Harris (P54891) and
Harold Collins (P56805).

On February 26, 2016, Petitioner was sentenced to serve (1) 21 years to 50 years; (2) 18
years to 40 years; and (3) 2 flat years to be ran consecutively to counts (1) and (2); (in agreement
with the plea), 149 days credited for time served; and to pay $1,300.00 in Court Costs, $130.00
Crime Victim Assessment, $204.00 State Minimum Costs, $60.00 DNA Fee, and $3,648.30
Restitution to Veronica Johnson. (See Sentencing Transcripts’, 13-14).

B. DIRECT APPEAL:

Petitioner filed a timely application for leave to appeal within the Michigan Court of
Appeals and Robert Tomak (P26506), 5840 N. Canton Centeer Rd. Ste. 290, Canton Michigan
48187, was assigned.

Mr. Tomak raised the following issue with the Michigan Court of Appeals:

I. Petitioner’s Plea should be withdrawn where it was not determined to be made
competently.

On March 14, 2017, Petitioner case was denied. People v. Carter, Unpublished Opinion Ct.
of App. #335697 (Mich. Ct. of App. 2017).

Petitioner did not appeal to the Michigan Supreme Court, therefore his habeas clock started

 

* Plea Transcripts will be known as “PT” followed by the page number. Sentencing Transcripts will be known by “ST”
followed by the page number.

 

 
Case 5:18-cv-11495-JEL-PTM ECF No. 6, PagelD.43 Filed 01/21/20 Page 10 of 14

56 days after March 14, 2017. Allen. v Yukins, 366 F.3d 396, 399-400 (6" Cir. 2004). His deadline

to file his habeas was May 9, 2018.
c. 28. U.S.C. § 2254:

Petitioner filed a writ of habeas corpus and a motion to hold his habeas in abeyance to
exhaust additional claims. (ECF No. __). This Court granted the motion on May 22, 2018, (ECF
No. 5), giving Petitioner until August 20, 2018 to file his motion for relief from judgment in the
state court. No service was made upon Respondent.

Petitioner timely filed the motion for relief from judgment within the Wayne County
Circuit Court, and filed a proof of filing with this Court at the same time. (ECF No. ___).

D. POST-CONVICTION APPEAL:

Petitioner, in propria persona, filed a Motion for Relief from Judgment, pursuant to Mich.
Ct. R. 6.500, et. seg. within the Wayne County Circuit Court, located at: Frank Murphy Hall of
Justice, 1441 St. Antoine, Detroit, Michigan 48226, case number 15-008746-01-FJ, raising the
following claims:

I. Does due process require plea withdrawal where (a) the court failed to ascertain
Petitioner’s mental state at the time of the plea proceeding, and (b) the factual basis for
the plea is not based upon a personal description as to what transpired?

II. Were Petitioner’s constitutional rights violated when the trial court did not determine

whether Petitioner was competent at the time of sentencing?

III. Was Petitioner denied his right to the effective assistance of counsel at his plea and
sentencing proceedings?

IV. Was Petitioner denied the effective assistance of counsel guaranteed by the federal
constitution where his appellate counsel (i) neglected strong and critical issues which
must be seen as significant and obvious; and (ii) failed to supply Petitioner with his
discovery?

On December 10, 2018, the successor state circuit judge, Honorable John Cusick, of the

Wayne County Circuit Court, denied Petitioner’s Motion for Relief from Judgment. See People v.

 

 
 

 

nnn ee ee
Case 5:18-cv-11495-JEL-PTM ECF No. 6, PagelD.44 Filed 01/21/20 Page 11 of 14

Carter, case number 15-008746-01-FJ (December 10, 2018).

Petitioner filed a timely request for leave to appeal to the Michigan Court of Appeals,
challenging the Honorable John Cusick’s December 10, 2018, denial, raising the same claims that
he raised upon his Motion for Relief from Judgment, along with an additional claim of:

V. Did the trial court abuse its discretion for refusing to hold an evidentiary hearing to
expand the record on ineffective assistance of appellate counsel and on competency?

The Michigan Court of Appeals docketed it: 347433.

On March 20, 2019, the Michigan Court of Appeals denied Petitioner's application for
leave to appeal. See People v. Carter, 2019 Mich. App. LEXIS 6816 (Mich. Ct. App.. March 20,
2019) (Unpublished opinion).

Petitioner next filed a timely request for leave to appeal to the Michigan Supreme Court,
challenging the Honorable Judge John Cusick’s December 10, 2018 denial. raising the same claims
that he raised upon his Motion for Relief from Judgment and application for leave to appeal to the
Michigan Court of Appeals, which was docketed as Docket Number: 159521.

On October 29, 2019, the Michigan Supreme Court denied Petitioner’s application for

leave to appeal. See People v. Carter, 2019 Mich. LEXIS 1992 (Mich. Sup. Ct. Oct. 29, 2019).

1o>)
 

 

Case 5:18-cv-11495-JEL-PTM ECF No. 6, PagelD.45 Filed 01/21/20 Page 12 of 14

QUESTION
SHOULD THIS HONORABLE COURT REOPEN PETITIONER’S

HABEAS AND ALLOW THE AMENDED WRIT OF HABEAS CORPUS TO
PROCEED?
A. ARGUMENT:

In Palmer v. Carlton, 276 F.3d 777, 781 (6" Cir. 2002), the Sixth Circuit Court of Appeals
endorsed the stay and abeyance procedure.

Federal courts have the power to order that a habeas petition be reinstated upon timely
request by a habeas petitioner. See e.g. Carter v. Jones, 625 F. Supp. 2d 552, 559 (E.D. Mich.
2009). Because this case has been remanded by the Sixth Circuit to this Court for consideration of
petitioner's remaining claims, the Court will order that the original habeas petition be reopened on
the Court's active docket.

To the extent that Petitioner is seeking to amend his petition by filing the amended petition
for writ of habeas corpus. The decision to grant or deny a motion to amend a habeas petition is
within the discretion of the district court. Clemmons y. Delo, 177 F.3d 680, 686 (8" Cir. 1999);
citing to Fed.R.Civ.P. Rule 15. Notice and substantial prejudice to the opposing party are the
critical factors in determining whether an amendment to a habeas petition should be granted. Coe
v, Bell, 161 F.3d 320, 341-342 (6" Cir. 1998).

Because the Court authorized the stay in abeyance, (ECF No. 5), Petitioner believes that
the Respondent would not be substantially prejudiced in any way since no response was made to
the first habeas.

B. CONCLUSION:
WHEREFORE, because of the forgoing, this Honorable Court should reopen Petitioner

petition for writ of habeas corpus and accept the amended petition with the exhausted claims.

 
Case 5:18-cv-11495-JEL-PTM ECF No. 6, PagelD.46 Filed 01/21/20 Page 13 of 14

RELIEF REQUESTED
WHEREFORE, Petitioner, Delvon A. Carter, respectfully asks this Honorable Court to
GRANT his motion to re-open his Habeas and allow his amended Habeas to proceed timely, or if

necessary, grant equitable tolling. :

Respectfully submitted.

Deluve Cattle

Delvon A. Carter #975708
Petitioner in Pro Se
Marquette Branch Prison
1960 U.S. Highway 41 South
Marquette, Michigan 49855

Dated: {1 i

BS
>

VERIFICATION
I, Delvon A. Carter, pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that

the forgoing is true and correct.
>

Executed on: | AO. Oelon Cas 2
Delvon A. Carter

 

 

 
 

Case 5:18-cv-11495-JEL-PTM ECF No. 6, PagelD.47 Filed 01/21/20 Page 14 of 14

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

DELVON A. CARTER,
Case No.: 18-cv-11495

Petitioner
Vs. Hon.: JUDITH E. LEVY
United States District Court Judge
ERICA HUSS, Warden Hon.: PATRICIA T. MORRIS
United States Magistrate Judge
Respondent.

 

DECLARATION OF DELVON A. CARTER

NOW COMES, Delvon A. Carter, Declarant herein, and states the following in support of my
Motion to Reopen Habeas:

lL. I am currently incarcerated within the Michigan Department of Corrections and being
housed at the Marquette Branch Prison, located at 1960 U.S. Hwy. 41 South, Marquette Michigan
49855, and my prison number is: #975708.

2. That at all times, even though I do not understand the filing deadlines or how to file any of
the documents, because I am mentally ill, have been due diligent in finding individuals that would
help me file whatever documents needed to be file to challenge my conviction and sentence. I have
never given up in trying to get my claims fully exhausted within the state courts so that it can
properly be adjudicated by the federal courts.

3. [ have not, at any time, tried to stall my appeals or any responses that may have or will be
filed against my appeal. Therefore, I do not believe that the Respondent will be prejudiced in any
way, shape, or form in regards to being able to place any objections or other responses in
opposition to the petition.

4, I am innocent of the crimes that I am currently incarcerated upon. and that, but for the
constitutional errors, | would not be within the Michigan Department of Corrections this day.

I, Delvon A. Carter, pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
forgoing is true and correct.

Executed on: Lf ( qe Pub Cahtin

Delvon A. Carter
Declarant herein
